Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 05/05/2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.
Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with James J. Aquilina (Reg. # 63,550) on October 25, 2021.

Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

2. (Currently Amended) [[A]] The controller according to claim 1 including a poppet valve mounted to said lead screw head, said poppet valve moving between the wastegate fully closed actuator position and the fully open actuator position, preferably said poppet valve has a diameter of between 20 mm to 80 mm most preferably 40 mm to 60 mm.
The controller according to claim 1 including a lead screw nut disposed adjacent the end of said lead screw opposed to said lead screw head, said lead screw nut adapted to be mounted to a controller body such that rotation of said lead screw moves said lead screw linearly away or toward said controller body.
5. (Currently Amended) [[A]] The controller according to claim 1 wherein said motor includes an encoder magnet disposed at the end of said lead screw opposed said lead screw head, said encoder magnet configured to monitor rotational motion of said lead screw.
6. (Currently Amended) [[A]] The controller according to claim 5 wherein said encoder includes at least one Hall effect sensor.
7. (Currently Amended) [[A]] The controller according to claim 1 wherein said servo motor electrical input is provided by the ECU of an engine to which a turbocharger is attached.
8. (Currently Amended) [[A]] The controller according to claim 1 wherein said motor is configured to rotate said lead screw between said fully closed actuator position and a predetermined linear distance corresponding to said fully open actuator position.
9. (Currently Amended) [[A]] The controller according to claim 8 wherein said predetermined linear distance is between 10 mm to 30 mm, or between 12 mm to 19 mm.
10. (Currently Amended) [[A]] The controller according to claim 2 wherein said poppet valve is adapted to move into said fully closed actuator position against an engine exhaust pressure of between 10 bar to 200 bar; preferably between 20 bar to 40 bar.
11. (Currently Amended) [[A]] The controller according to claim 1 wherein said motor is adapted to wind said lead screw between said fully closed and fully open actuator positions in less than 500 ms, preferably less than 250 ms; most preferably less than 125 ms.
The controller according to claim 1 wherein said motor electrical supply input is controlled by: (i) a vehicle CAN bus operating a servo motor PWM input drive controlling a DC voltage input; preferably wherein 0% PWM duty cycle input causes said lead screw to be in said fully closed actuator position and 100% PWM duty cycle causes said lead screw to be in said fully open actuator position; or (ii) an electronic signal indicative of required engine exhaust bleed through a wastegate to maintain or provide a desired turbocharger output.
13. (Currently Amended) [[A]] The controller according to claim 1 wherein movement of said actuator from said fully closed position bleeds engine exhaust to atmosphere or to an engine exhaust downstream of a turbocharger from said engine exhaust.
14. (Currently Amended) [[A]] The controller according to claim 1 mounted to a housing having an inlet configured for fluid communication with an engine exhaust outlet and an outlet adapted to channel engine exhaust gas therethrough to atmosphere or an engine exhaust downstream of a turbocharger, such that movement of the lead screw from the fully closed position reduces pressure.
15. (Currently Amended) [[A]] The controller according to claim 1 wherein said servo motor is configured to move said lead screw in response to a power failure to a position being 30% to 60% of said actuator fully open position.
16. (Currently Amended) [[A]] The controller according to claim 1 wherein:
said lead screw includes a 10 mm diameter with a 2 mm thread pitch; and/or
said gear train provides a gear reduction in the range 2:1 to 30:1; and/or
said servo motor has a stall torque between 0.10 to 0.30 Nm; and/or
said servo motor provides an average torque of 0.15 to 0.45 Nm.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-17 and 19 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Ragogna (WO2011032827) is representative of the art in this field. 
Ragogna discloses [a] turbocharger wastegate controller (Para {0005]) comprising:
a servo motor (6) having an electrical supply input (38) and a motor output shaft (8);
a gear train (Para [0048]) having an input (9) connected to said motor output shaft and a gear train output (17), said gear train having a predetermined input to output gear ratio (Fig.1 shows gears with fixed radii that establish a predetermined input to output gear ratio);
a lead screw (Para [0044] actuating member 3 includes threads 16) having an elongate shaft (10) with a lead screw head configured to be attached to a wastegate actuator (Para [0038] actuator 5), said lead screw being threadedly engaged with the gear train output such that rotation of the gear train output in the first direction (11) moves said lead screw linearly in a first direction toward a fully open actuator position and rotation in the opposite direction toward a fully closed actuator position (Para [0005]);
characterised in that said electrical supply input to said servo motor is controlled to modify the wastegate position to control boost pressure of a turbocharger.
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-17 and 19, in claims 1 and 19 the prior art of record does not teach:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B./Examiner, Art Unit 3746                                                                                                                                                                                                        /AUDREY B. WALTER/Primary Examiner, Art Unit 3746